internal_revenue_service number release date index number ------------------ --------------------------------------------------------------- ------------- --------------------------------------- ------------------------------ -------------- --------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-151881-10 date date legend legend taxpayer op state a state b a dear -------------- --------------------------------------- ----------------------- ---------------------------------------------------- ------------ -------------------- ---- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer under sec_856 of the internal_revenue_code the code the ruling concerns the consequences of a loan made by taxpayer to op facts taxpayer is a state a public corporation that has elected to be treated as a real_estate_investment_trust reit for federal_income_tax purposes taxpayer owns substantially_all of its assets and conducts substantially_all of its business through op a state b limited_partnership taxpayer owns approximately a percent of the equity interests of op plr-151881-10 taxpayer plans to raise capital through a public offering of debentures the proceeds of the debenture offering will be loaned by taxpayer to op the loan with terms substantially_similar to the debentures the loan will not be secured_by an interest_in_real_property law analysis sec_856 provides that a reit must derive at least percent of its gross_income from certain enumerated sources including dividend interest and rents_from_real_property sec_856 provides that a reit must derive at least percent of its gross_income from certain enumerated real_estate sources including rents_from_real_property and qualified_temporary_investment_income sec_856 requires that at the close of each quarter of a reit’s taxable_year at least percent of the value of its total assets is represented by real_estate_assets cash and cash items including receivables and government securities sec_856 requires that at the close of each quarter of a reit’s taxable_year i not more than percent of the value of its total assets is represented by securities other than those includible under sec_856 ii not more than percent of the value of its total assets is represented by securities of one or more taxable reit subsidiaries iii except with respect to a taxable_reit_subsidiary and securities includible under sec_856 i not more than percent of the value of a reit’s total assets is represented by securities of any one issuer ii the trust does not hold securities possessing more than percent of the total voting power of the outstanding securities of any one issuer and iii the trust does not hold securities having a value of more than percent of the total value of the outstanding securities of any one issuer under sec_1_856-3 of the income_tax regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 taxpayer is required to account for its proportionate share of op’s income and assets pursuant to sec_1_856-3 therefore the assets or income with which op would repay the loan to taxpayer will be accounted for by taxpayer in accordance with sec_1_856-3 if payments on the debt from op to taxpayer are treated as income by plr-151881-10 taxpayer double counting of income will result accordingly to the extent payments on the loan from taxpayer to op are reflected in taxpayer’s income and assets derived from its capital interest in op those payments should not be treated by taxpayer as separate items of income or assets but rather should be disregarded for purposes of sec_856 conclusion the amount of the loan including interest_income thereon that is proportionate to the capital interest of taxpayer in op will be disregarded in applying the asset tests of sec_856 and the income tests of sec_856 and except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code additionally the ruling does not apply to the portion of the loan reflecting the proportionate capital interest of op’s other partners this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely diana imholtz diana imholtz chief branch office of associate chief_counsel financial institutions products
